Judge Breck
delivered the opinion of the Court.
Bland, being the security of Sherrill upon his bond as a Constable, made application to> the County Court;, *116under the act of 1820, to amend the law concerning constables, (1 Stat. Law, 421,) for counter security, and the Court having directed such security to be given, the Constable, with the defendants in error as his sureties, executed a bond of indemnity to Bland, upon which he brought this suit.
The condition of a bond given on counter security being required of a constable under the statute of 1820, is “to save the surety harmless from any damage or loss on account of his security' ship;” the terms of this covenant covers as well losses for precedent as for acts of defalcation subsequently to the date of the covenant: (3 Bibb, 196.)
Rountree for plaintiff;.
Shuck for defendants,
The condition of the band is to indemnify and save harmless the said Bland, from any damage or loss on account of his securityship. Whether Bland, upon this bond, is entitled to indemnity for such damage or loss as he may be subjected to, on account of the previous as well as subsequent acts and defalcations of the Constable, is the main question presented for consideration.
It seems to us that the terms of the bond are sufficiently comprehensive for his entire indemnity, and that the bond is such as is contemplated by the statute referred to.
Judgemnts having been recovered against Bland as security for Sherrill, as Constable, he was entitled to an action upon his bond of indemnity; Lewis, &c. vs Crockett, (3 Bibb, 196.)
In this view of the case, we are of opinion the Court below erred in sustaining the demurrer to the plaintiff’s' declaration.
The judgment is, therefore, reversed, and the cause remanded, with directions to overrule the demurrer to the declaration, and for further proceedings, consistent with this opinion,